ifcf¥-/y
                                 ELECTRONIC RECORD




COA #       07-13-00268-CR                       OFFENSE:       1


            Rodolfo Gonzales v. The State of
STYLE:     Texas                                 COUNTY:        Lubbock

COA DISPOSITION:       AFFIRMED                  TRIAL COURT:   364th District Court


DATE: 12/04/14                     Publish: NO   TC CASE #:     2012-435,536




                         IN THE COURT OF CRIMINAL APPEALS
                                                                                165V -If
          Rodolfo Gonzales v. The State of
STYLE:    Texas                                      CCA#:                       i*w-/y
         PROSE                        Petition       CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                  DATE:
                                                     JUDGE:

DATE:      Q J} ZVj                                  SIGNED:                           PC:

JUDGE:       fiL^.                                   PUBLISH:                          DNP:




                                                                                       MOTION FOR

                                                  REHEARING IN CCA IS:

                                                  JUDGE:




                                                                           ELECTRONIC RECORD